DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show license plate 6, section of micro-optical features 7, base layer depth 8, optical layer depth 9, optical layer reflection angle 10, retroreflective layer spacing 11 and base layer top 12 as described in the specification (pages 7-8) and outer layer covering the entire device as described in the specification (¶0044 and claim 9).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase “the base layer” (line 4) lacks antecedent basis.
	Regarding claim 1, line 4, it is unclear if the “backing layer” is the same as the backing layer recited on line 2.
	Regarding claim 3, it is unclear if the entire license plate is metal or only a portion is metal.
	Regarding claim 9, the phrase “the entire device” lacks antecedent basis.
	Regarding claim 9, it is unclear from the specification and/or drawing how the outer layer covers the entire device.
	Regarding claim 17, it is unclear if the outer layer is the same as the outer layer recited in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajan et al., US Patent 5085918.
Regarding claim 1, Rajan et al. teaches a printed retroreflective sheet comprising: an outer layer 302, a middle layer 314 and a backing layer 326, where the outer layer 302 is comprises an optical structure, where the middle layer 314 comprises an information layer 308 and a reflective layer 314, and where the base layer 326 is a backing layer. (Column 7, lines 22-50).

    PNG
    media_image1.png
    424
    619
    media_image1.png
    Greyscale

Regarding claim 2, Rajan et al. teaches the base layer is aluminum. (Column 7, lines 47-50).
Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramoto et al., US Patent Application 20150191132.
Regarding claim 1, Muramoto teaches license plate sheet comprising: an outer layer 3, a middle layer 5 and a backing layer 7, where the outer layer 3 is comprises an optical structure, where the middle layer 5 comprises an information layer 5 and a reflective layer (¶0051), and where the base layer is a backing layer 7.

    PNG
    media_image2.png
    191
    297
    media_image2.png
    Greyscale

Regarding claim 2, Muramoto teaches the base layer is aluminum. (¶0105)
Regarding claim 3, Muramoto teaches two adhesive layers, a first adhesive layer 4 in between the outer layer 3 and the middle layer 5, and a second adhesive layer 6 between the middle layer 5 and the backing layer 7.
Regarding claim 4, Muramoto teaches the device is a metal license plate. (¶0105).
Regarding claim 9, Muramoto teaches the outer layer 3 covers the entire device.
Regarding claim 10, Muramoto teaches the outer layer covers only a portion of the device.
Allowable Subject Matter
Claims 5-8 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631